Citation Nr: 0630945	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension in the amount of $9,584.00 (American dollars).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1965 to October 1967.  He 
passed away on April [redacted], 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the appellant's claim for a waiver of 
recovery of an overpayment of death pension in the amount of 
$9.584.00 (American dollars).  

The Board notes the appellant has not challenged the amount 
of overpayment created; therefore, this decision is limited 
to the issue of entitlement to waiver of the assessed 
overpayment.  But see Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991); 38 C.F.R. § 1.911(c)(1) (2006).

In December 2003, the Board issued a Decision/Remand with 
respect to the veteran's claim.  The Board found, in the 
Decision portion of the action, that the appellant's creation 
of the indebtedness did not involve fraud, misrepresentation, 
or bad faith on her part.  However, the Board further found 
that with respect to whether the recovery of said debt would 
be against equity and good conscious, the claim needed to be 
remanded for the purpose of obtaining additional information.  
As such, the claim was remanded.  It has since been returned 
to the Board for further action.  




FINDINGS OF FACT

1.  The appellant has been granted death pension benefits, 
based on no income.

2.  The RO notified the appellant at the time of the original 
award, as well as subsequent correspondence, that the amount 
of, and her continued eligibility for, death pension benefits 
was based on countable annual income (including benefits from 
the Social Security Administration), and that she should 
notify VA of any change in her income.

3.  Evidence was received by the RO that the appellant had 
been receiving Social Security Administration benefits.  

4.  In July 2000, the RO informed the appellant that as a 
result of her failure to report her Social Security 
Administration income an overpayment of $9,584.00 (American 
dollars) had been created.  

5.  The overpayment was created by the appellant's failure to 
promptly and correctly report the receipt of Social Security 
Administration income, despite having been advised to fully 
disclose all sources of countable income to VA and that an 
overpayment would likely result from failure to report the 
income.


CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits in 
the calculated amount of $9,584.00 (American dollars) would 
not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 1.962, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp 2005), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  However, these 
changes are not applicable to claims such as the one decided 
here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).

The veteran died in September 1991.  Shortly after his death, 
the appellant, his widow, submitted an application for 
benefits.  She indicated that she was in receipt of Social 
Security Administration (SSA) benefits but that those 
benefits were paid to her for the benefit of her two 
children.  She further reported that she had no other income 
except for her monies from SSA.  After reviewing numerous 
documents provided by the appellant to the RO, the RO, in May 
1993, granted to the appellant death pension benefits.  The 
effective date of the pension was April [redacted], 1992.  In the May 
1993 award letter, the RO noted that the award was based on 
the fact that she reported no earned, retirement, interest, 
insurance, or other income.  It did note that the appellant 
was in receipt of SSA income.  The appellant, in the letter, 
was advised that her receipt of pension benefits was directly 
related to her countable income, and of her responsibility to 
promptly report any changes in her income.  Additionally, she 
was informed that when reporting such income, she was to 
report the total amount and source of all income received as 
failure to do so might result in the creation of an 
overpayment.  

Letters were sent to the appellant in August 1993, December 
1993, March 1994, July 1994, December 1994, and October 2000.  
These letters informed her that the money she received was 
based on many things and advised her to report any changes in 
income or dependency to prevent an overpayment of benefits.  
The RO used reporting the receipt of SSA benefits as a 
specific example.

In July 2000, the VA sent to the appellant a letter stating 
that an overpayment had been created.  The July 2000 letter 
followed a June 2000 notification letter from the RO to the 
appellant that had informed her that the death pension would 
need to be reduced because she had been receiving SSA 
benefits.  The RO noted that the appellant was in receipt of 
income from SSA along with income from other sources.  The 
June 2000 letter specifically told the appellant that her 
responsibilities included notifying VA if her income changed, 
she gained a dependent, she moved, or her net worth 
increased.  She was further told that her previous income 
would be adjusted and as a result of that adjustment, an 
overpayment would be realized.  She was informed that the 
exact amount of the overpayment would be told to her at a 
later date.  The July 2000 letter reflected the overpayment 
amount.  

The July 2000 letter was sent from the VA's Debt Management 
Center.  The letter stated that an overpayment of death 
pension benefits in the amount of $9,584.00 (American 
dollars) had been created.  The letter noted the appellant's 
appellate rights to include a waiver of indebtedness.  
Following receipt of the July 2000 letter, the appellant 
completed and forwarded a VA Form 20-5655, Financial Status 
Report, in which she detailed her income, expenses, 
discretionary income, assets, and other debts.  This form was 
dated July 2000.  On that form, the appellant reported the 
following (in American dollars):



Income			$962.00
Expenses			$899.01
Assets				$0.00
Other Debts			$6,641.00

The appellant's file was sent to the Commission on Waiver of 
Indebtedness.  The Committee subsequently denied the 
appellant's request for a waiver.  The committee found that 
there was no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.  

The Committee then discussed whether a waiver could be 
granted based on the concept that collection of the debt 
would be against equity and good conscience.  The Committee 
found that the appellant was "significantly at fault" in 
the creation of the debt since she did not inform the VA of 
her SSA income as requested.  The Committee concluded that 
the appellant should have informed the VA of any retroactive 
payments received from SSA, and that it would not be against 
equity and good conscience to require payment of the debt.  

Upon receiving this determination, the appellant filed a 
notice of disagreement.  In the notice of disagreement, the 
appellant claimed that she was on a limited fixed income and 
that her expenses were barely covered by her income.  She 
further stated that based on her present situation, she 
simply did not have the funds, or the future anticipated 
funds, to repay any of the debt.  She expanded on her 
situation in her VA Form 9, Appeal to Board of Veterans' 
Appeals.  She stated that she was unemployed and disabled.  
She further indicated that she had only a tenth grade 
education and that she did not have any future prospects for 
work or income.  She insinuated that it was her lack of 
education and confusion on governments that led to the 
overpayment but that she was not trying to obtain anything 
for which she was not entitled thereto.  

A second VA Form 5655, Financial Status Report, was submitted 
in June 2006.  On that form, the appellant reported the 
following (in American dollars):

Income			$538.00
Expenses			$527.90
Assets				$0.00
Other Debts			$7816.10

The appellant's daughter submitted a letter in support of her 
mother.  The daughter reiterated statements previously made 
by the appellant including that recovery of the overpayment 
would create a severe financial hardship.  

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2006).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of the debtor against VA fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.

See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) 
(2006).

The US Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the appellant was at 
fault in the creation of the debt, in essence, for failure to 
properly report income.  The appellant was informed on 
numerous occasions after she began receiving the pension that 
she was required to inform the RO that she was in receipt of 
Social Security Administration benefits.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because she would be allowed to retain funds to which she was 
not entitled.  The appellant was paid more than she was 
entitled under VA law because she mistated and failed to 
reveal all of her income.

Although the appellant has submitted statements and financial 
status reports indicating limited income, her limited income 
does not in and of itself prohibit the collection, over an 
extended period of time, of the overpayment.  More 
importantly, the financial reports do not suggest or 
insinuate that repayment would not deprive her of basic 
necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the appellant's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The appellant's fault in the creation of the debt and her 
unjust enrichment outweigh any possible financial hardship 
that may result in the repayment.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against a waiver of the 
assessed overpayment.  Hence, the appellant's claim is 
denied.  




ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the calculated amount of $12,388 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


